Appeal from an award in favor of claimant. The Board has found that while claimant was on a ladder putting up a metal ceiling he slipped off said ladder and fell backward, causing him to sustain injuries in the nature of an anterior dislocation of the fourth lumbar vertebrae for a distance of about one-fourth of an inch. A previous award for such injury was made covering the period from December 29, 1931, to August 30, 1932, which on appeal was affirmed by this court on May 24, 1934. [241 App. Div. 899.] Subsequent hearings were held to determine the extent of disability, after August 30, 1932, after which the present award was made. The appellants claim that on the subsequent hearings it was developed that claimant’s condition was congenital and not the result of the accident. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.